NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-2640-18T3

APRIL SIRLEAF,

          Appellant,

v.

BOARD OF REVIEW,
DEPARTMENT OF LABOR
and FIRST FINANCIAL
FEDERAL CREDIT UNION,

     Respondents.
_________________________

                   Argued telephonically June 15, 2020 –
                   Decided June 30, 2020

                   Before Judges Fisher and Fasciale.

                   On appeal from the Board of Review, Department of
                   Labor, Docket No. 166,050.

                   Sarah Shaver Hymowitz argued the cause for appellant
                   (Legal Services of New Jersey, attorneys; Sarah Shaver
                   Hymowitz and Melville D. Miller, on the briefs).

                   Rimma Razhba, Deputy Attorney General, argued the
                   cause for respondent Board of Review (Gurbir S.
                   Grewal, Attorney General, attorney; Donna Sue Arons,
            Assistant Attorney General, of counsel; Rimma
            Razhba, on the brief).

            Respondent First Financial Federal Credit Union has
            not filed a brief.

PER CURIAM

      April Sirleaf left her job of three and one-half years as an assistant branch

manager at First Financial Federal Credit Union to care for her child with

medical issues. She appeals from the Board of Review's final agency decision,

which disqualified her from receiving unemployment benefits under N.J.S.A.

43:21-5(a) because she left work voluntarily without good cause attributable to

her work. We affirm.

      Our "capacity to review administrative agency decisions is limited."

Brady v. Bd. of Review, 152 N.J. 197, 210 (1997). We will not disturb an

agency's ruling unless it is arbitrary, capricious, or unreasonable. Ibid. We

defer to a Board's factual findings if they are supported by sufficient credible

evidence. Ibid. The employee must establish her right to collect unemployment

benefits. Id. at 218.

      Under N.J.S.A. 43:21-5(a), an employee who "left work voluntarily

without good cause attributable to such work" is disqualified for unemployment

compensation benefits.      The threshold question is whether an applicant


                                                                           A-2640-18T3
                                        2
voluntarily left work. Lord v. Bd. of Review, 425 N.J. Super. 187, 190-91 (App.

Div. 2012). If so, the applicant bears the burden to prove she did so with good

cause attributable to the work. Brady, 152 N.J. at 218. An employee has left

work "voluntarily" within the statute's meaning when "the decision whether to

go or to stay lay at the time with the worker alone." Campbell Soup Co. v. Bd.

of Review, 13 N.J. 431, 435 (1953); see also Utley v. Bd. of Review, 194 N.J.
534, 544 (2008).

      On appeal, Sirleaf argues:

            [POINT I]

            MS. SIRLEAF IS ENTITLED TO BENEFITS
            BECAUSE SHE WAS TERMINATED FROM THE
            JOB THROUGH NO FAULT OF HER OWN[.]

            [POINT II]

            MS. SIRLEAF IS ENTITLED TO BENEFITS UNDER
            THE "OFFER OF NEW WORK" STATUTE AND
            REGULATION[.]

            [POINT III]

            THE [BOARD'S] FACTUAL FINDINGS WERE
            INACCURATE, INSUFFICIENT, AND LED TO AN
            UNJUST DISQUALIFICATION FROM BENEFITS.




                                                                       A-2640-18T3
                                      3
We considered Sirleaf's contentions and conclude they are without sufficient

merit to warrant an extended discussion in a written opinion. R. 2:11-3(e)(1)(E).

We add the following brief remarks.

      Sirleaf testified that her child was diagnosed with a medical condition

while she was on leave as to her newborn. She notified her employer and

explained that she exhausted her family medical leave. Sirleaf's employer said

it would hold her position open for a specific duration, which she did not

consider as an option. She acknowledged that her employer gave her two other

options⸻return full time, or if that was not an option, then accept a part-time

position.   Sirleaf declined all options.    Moreover, Sirleaf had no further

communication with her employer, who did not terminate her.

      Guided by our standard of review, we conclude that the Board's factual

findings are supported by credible evidence, and its decision comports with the

law and is not arbitrary, capricious, or unreasonable.

      Affirmed.




                                                                         A-2640-18T3
                                        4